DETAILED ACTION

Election/Restrictions
Newly submitted independent claims 28 and 52 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The independent claims add the limitation “a variable reactive element comprising a conductive plate that is movable towards or away from a conductor, the variable reactive element for controlling the RF voltage.” This limitation describes a capacitive element associated with the RF source, not an element of the synchrocyclotron. Such a limitation is distinct from the elected invention because it does not further describe a component of the synchrocyclotron (invention I, elected without traverse 9/28/20), but rather describes a capacitor. Such capacitive elements are classified in H05G 5/06, which is separate from particle accelerators, such as synchrocyclotrons, in H05H. Accordingly, the instant independent claims and the elected claims are directed to separate subcombinations related to each other by generic independent claims presented 12/6/2019.
Applicant elected a separate invention without traverse, and has received an action on the merits for the elected invention.  Accordingly, claims 28-60 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

The amendment filed on 4/27/22 canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. 
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881